         Case 1:19-cr-00802-GBD Document 38 Filed 11/25/20 Page 1 of 1




                                                            November 25, 2020
Honorable George B. Daniels
U.S. District Court for the S.D.N.Y.
500 Pearl Street
New York, NY 10007

              Re: United States v. Zilberberg, 19 Cr. 802 (GBD)

Dear Judge Daniels:

       We represent Mendel Zilberberg in the above-referenced case. On October 13, 2020, this
Court approved the following motion schedule: December 4, 2020 – Defense Motions Due;
December 21, 2020 – Government Opposition Due; January 4, 2021 – Defense Reply Due.

       We have been discussing some of the potential motion issues with the Government in the
hopes of resolving disagreements without the need for motions. In order to continue these
discussions, we respectfully request—without objection from the Government or counsel for co-
defendant Aron Fried—that the Court modify the motion schedule as follows:

              •   January 4, 2021 – Defense Motions Due
              •   January 22, 2021 – Government Opposition Due
              •   February 5, 2021 – Defense Reply Due
       This is counsel’s first extension request. Thank you for your consideration.

                                                            Respectfully,




                                                            Benjamin Brafman, Esq.
cc: All Counsel (via ECF)
